Citation Nr: 0007579	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-08 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for the residuals of cold 
weather injury, including peripheral neuropathy of the lower 
extremities, right hand and right posterior skull.

Entitlement to service connection for the postoperative 
residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1946 
and from January 1949 to September 1949.

This appeal arises from a September 1997 rating decision 
which denied service connection for the residuals of cold 
weather injury, including peripheral neuropathy of the right 
lower extremity, right hand and right posterior skull, and 
denied service connection for the postoperative residuals of 
a right inguinal hernia.  This appeal also arises from May 
1998 rating decision which denied service connection for 
peripheral neuropathy of the left lower extremity, claimed as 
a residual of cold weather injury.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
originating agency.

2.  A diagnosis of bilateral inguinal hernia repair, 
asymptomatic, was reported in 1997; no medical evidence 
demonstrating that the veteran underwent a right inguinal 
hernia repair in active service has been submitted.

3.  Diagnoses of peripheral neuropathy of the lower 
extremities, right hand and right posterior skull were made 
in 1997.

4.  The veteran has testified that he was treated for 
swelling and a burning sensation of his feet and a burning 
sensation in the right hand and scalp following exposure to 
cold weather during maneuvers in Tennessee in 1944 and during 
the Battle of the Bulge in 1945. 

5.  A VA examiner reported in 1997 that the peripheral 
neuropathy of the lower extremities, right hand and right 
posterior skull were secondary to cold thermal injury from 
active duty and combat duty.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of cold weather injury, including peripheral 
neuropathy of the lower extremities, right hand and right 
posterior skull is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for the postoperative residuals 
of a right inguinal hernia.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

I.  Peripheral neuropathy

With respect to the veteran's claim for service connection 
for the residuals of cold weather injury, including 
peripheral neuropathy of the lower extremities, right hand 
and right posterior skull, the veteran testified in September 
1998 that he was exposed to extremely cold weather while on 
maneuvers in Tennessee in 1944 and again, during the Battle 
of the Bulge, in 1945.

On a cold injury protocol examination by the VA in September 
1997 the findings included decreased sensation in both feet 
and in three fingers of the right hand and there was reported 
to be an area of neuropathy on the right posterior skull.  
The diagnoses included bilateral peripheral neuropathy 
involving both feet secondary to thermal cold injury 
sustained while on active duty in 1944; neuropathy, affected 
digits of right hand, secondary to cold thermal injury from 
1944 combat duty; and peripheral neuropathy, right posterior 
skull secondary to thermal cold injury sustained while on 
active duty in 1944.

As there is competent medical evidence or opinion of a causal 
relationship between the claimed disorders and the veteran's 
active duty service, the veteran's claim for service 
connection for the residuals of cold weather injury, 
including peripheral neuropathy of the lower extremities, 
right hand and right posterior skull, is found to be well-
grounded.

II. Postoperative residuals of a right inguinal hernia

Turning to the issue of service connection for the 
postoperative residuals of a right inguinal hernia, the 
veteran has testified that he understood that he underwent a 
double hernia operation in service.  The Board first notes 
that, while efforts have been made to secure them, not all of 
the veteran's service medical records are available for 
review.  However, the records that are available, including 
information from the Office of the Surgeon General, 
Department of the Army, show that the veteran was 
hospitalized in January 1944 for repair of an inguinal 
hernia.

In a June 1946 report of examination of the veteran for 
separation from service, findings included a well-healed left 
herniotomy scar from January 1944 and an appendectomy scar.  
No reference to any residuals of right inguinal hernia 
surgery were made.  On a separation examination in September 
1949, the findings included a well-healed scar, right lower 
quadrant, appendectomy; and a well-healed scar, left lower 
quadrant, herniorrhaphy, left thigh.  Again, no references to 
any residuals of right inguinal hernia surgery were made.

At the time of the September 1997 VA examination the veteran 
reported that he underwent surgical repair of bilateral 
inguinal hernias in 1944.  While the diagnoses included 
bilateral inguinal hernia repair, asymptomatic, this was 
apparently based on the history given by the veteran as the 
examiner made no findings of any residuals of right inguinal 
hernia surgery.  While, following a November 1998 VA cold 
injury protocol examination, the diagnoses again included 
bilateral inguinal hernia repair, this was apparently based 
on the veteran's medical history report as again the 
examination report included no findings of any residuals of 
right inguinal hernia surgery.

The veteran has not submitted any medical opinion or other 
medical evidence which supports this claim.  Given the 
evidence that is of record, this claim may not be considered 
well grounded.  38 U.S.C.A. § 5107.  Since this claim is not 
well grounded, it must, accordingly, be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for the postoperative 
residuals of a right inguinal hernia on a ground different 
from that of the originating agency; that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the originating agency accorded the 
veteran greater consideration than his claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the originating agency for 
consideration of the issue of whether the veteran's claim is 
well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

To submit a well-grounded claim, the veteran would need to 
offer competent evidence, such as a medical opinion, that 
there is a currently manifested disability which is related 
to service.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for the postoperative residuals of a right 
inguinal hernia.  38 U.S.C.A. § 5107(a).  Therefore, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  See Epps, 126 F.3d at 
1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

The claim of entitlement to service connection for the 
residuals of cold weather injury, including peripheral 
neuropathy of the lower extremities, right hand and right 
posterior skull is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to service connection for the postoperative 
residuals of a right inguinal hernia is denied.



REMAND

Because the claim of entitlement to service connection for 
service connection for the residuals of cold weather injury, 
including peripheral neuropathy of the lower extremities, 
right hand and right posterior skull, is well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

While, as noted above, the examiner in 1997 reported that the 
veteran's peripheral neuropathy was related to events in 
service, following the VA medical evaluation in 1998, it was 
reported that a physician could not say that the veteran's 
peripheral neuropathy was due to frostbite and the Chief of 
the examination unit reported that he felt that the 
peripheral neuropathy was secondary to diabetes mellitus that 
was further complicated by obesity and proteinuria.

The Board finds that the veteran's claim for service 
connection for service connection for the residuals of cold 
weather injury, including peripheral neuropathy of the lower 
extremities, right hand and right posterior skull, should be 
REMANDED to the Regional Office (RO) for the following 
action:

1.  The RO should obtain the veteran's 
outpatient treatment records dated 
subsequent to May 1999 from the John J. 
Cochran VA Medical Center, St. Louis.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
neurologist.  The neurologist is 
requested to review the veteran's claims 
file, including the service medical 
records, all VA reports of examinations 
and all VA and private treatment records.  
The veteran should then be examined.  All 
necessary tests and studies should be 
conducted.  Based on that examination, an 
interview with the veteran and a review 
of the record, the neurologist should 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that the veteran's 
peripheral neuropathy of the lower 
extremities, right hand and right 
posterior skull was caused by his cold 
weather exposure during service.  Reasons 
and bases for all conclusions should be 
provided.

3.  After completion of the above, the RO 
should review the veteran's claim for 
service connection for the residuals of 
cold weather injury, including peripheral 
neuropathy of the lower extremities, 
right hand and right posterior skull.  If 
the determination made is unfavorable to 
the veteran, a supplemental statement of 
the case that sets forth the evidence 
received since the July 1999 supplemental 
statement of the case should be provided 
to the veteran and his representative and 
they should be given an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
obtain additional medical information.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals





 


